Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18-21, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz et al (US 6,261,643).
Hasz et al discloses a thermal barrier coating then a protective coating (claim 1) that may be mixed metal oxides(claim 5)  like a spinel (claim 6) used for blades (col 1, line 37).

Claims 15,18-21,24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz et al (US 5,851,678).
Hasz et al discloses a thermal barrier coating then a protective coating (claim 1) that may be mixed metal oxides including spinel (col 3, lines 42-48) used for blades (col 1, line 34).

Claims 15,18-21,24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz et al (US 5,914,189).
.

Claims 15,18-21,24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz et al (US 5,773,141).
Hasz et al discloses a thermal barrier coating then a protective coating (claim 1) that may be mixed metal oxides including spinel (col 3, lines 66 through col 4, line 3) used for blades (col 1, line 34).

Claims 15-17,20-23,26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirby et al (US 2010/1058680).
Kirby  et al discloses a thermal barrier coating then a protective coating (claim 1) that may be magnesium silicate and mixtures (claims 1 and 3) used for blades and vanes (0025 and claim 6).

Claims 15,21,27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolz et al (US 2010/0015401).
Bolz et al discloses a zirconia layer which can be considered as a thermal barrier layer with a protective layer thereon (claim 22)  used for a blade or vane (fig 6).

Claims 15-17,20-23,26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassuto (US 20102014/0057129).
Cassuto discloses a metal oxide layer (numeral 108)that may be a thermal barrier layer then a protective coating (numeral 106) that may be magnesium silicate (0036) that might be doped (0034) used for blades and vanes (0003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784